

	

		II

		109th CONGRESS

		2d Session

		S. 2366

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2006

			Mrs. Lincoln (for

			 herself, Mr. Santorum, and

			 Ms. Snowe) introduced the following bill;

			 which was read twice and referred to the Committee on Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to replace the

		  recapture bond provisions of the low income housing tax credit

		  program.

	

	

		1.Repeal of recapture bond

			 rule

			(a)In

			 generalParagraph (6) of section 42(j) of the Internal Revenue

			 Code of 1986 (relating to recapture of credit) is amended to read as

			 follows:

				

					(6)No recapture on

				disposition of building (or interest therein) reasonably expected to continue

				as a qualified low-income building

						(A)In

				generalIn the case of a disposition of a building or an interest

				therein, the taxpayer shall be discharged from liability for any additional tax

				under this subsection by reason of such disposition if it is reasonably

				expected that such building will continue to be operated as a qualified

				low-income building for the remaining compliance period with respect to such

				building.

						(B)Statute of

				limitations

							(i)Extension of

				periodThe period for assessing a deficiency attributable to the

				application of subparagraph (A) with respect to a building (or interest

				therein) during the compliance period with respect to such building shall not

				expire before the expiration of 3 years after the end of such compliance

				period.

							(ii)AssessmentSuch

				deficiency may be assessed before the expiration of the 3-year period referred

				to in clause (i) notwithstanding the provisions of any other

				law or rule of law which would otherwise prevent such

				assessment.

							.

			(b)Information

			 reporting

				(1)In

			 generalSubpart B of part III of subchapter A of chapter 61 of

			 such Code (relating to information concerning transactions with other persons)

			 is amended by inserting after section 6050T the following new section:

					

						6050U.Returns

				relating to payment of low-income housing credit repayment amount

							(a)Requirement of

				reportingEvery person who, at any time during the taxable year,

				is an owner of a building (or an interest therein)—

								(1)which is in the

				compliance period at any time during such year, and

								(2)with respect to

				which recapture is required by section 42(j),

								shall, at

				such time as the Secretary may prescribe, make the return described in

				subsection (b).(b)Form and manner

				of returnsA return is described in this subsection if such

				return—

								(1)is in such form as

				the Secretary may prescribe, and

								(2)contains—

									(A)the name, address,

				and TIN of each person who, with respect to such building or interest, was

				formerly an investor in such owner at any time during the compliance

				period,

									(B)the amount (if

				any) of any credit recapture amount required under section 42(j), and

									(C)such other

				information as the Secretary may prescribe.

									(c)Statements To Be

				furnished to persons with respect to whom information is

				requiredEvery person required to make a return under subsection

				(a) shall furnish to each person whose name is required to be set forth in such

				return a written statement showing—

								(1)the name and

				address of the person required to make such return and the phone number of the

				information contact for such person, and

								(2)the information

				required to be shown on the return with respect to such person.

								The

				written statement required under the preceding sentence shall be furnished on

				or before March 31 of the year following the calendar year for which the return

				under subsection (a) is required to be made.(d)Compliance

				periodFor purposes of this section, the term compliance

				period has the meaning given such term by section

				42(i).

							.

				(2)Assessable

			 penalties

					(A)Subparagraph (B)

			 of section 6724(d)(1) of such Code (relating to definitions) is amended by

			 redesignating clauses (xiii) through (xviii) as clauses (xiv) through (xix),

			 respectively, and by inserting after clause (xii) the following new

			 clause:

						

							(xiii)section 6050U

				(relating to returns relating to payment of low-income housing credit repayment

				amount),

							.

					(B)Paragraph (2) of

			 section 6724(d) of such Code is amended by striking or at the

			 end of subparagraph (AA), by striking the period at the end of subparagraph

			 (BB) and inserting , or, and by adding after subparagraph (BB)

			 the following new subparagraph:

						

							(CC)section 6050U (relating to returns

				relating to payment of low-income housing credit repayment

				amount).

							.

					(C)Clerical

			 amendmentThe table of sections for subpart B of part III of

			 subchapter A of chapter 61 of such Code is amended by inserting after the item

			 relating to section 6050T the following new item:

						

							

								Sec. 6050U. Returns relating to payment of low-income housing

				credit repayment

				amount.

							

							.

					(c)Effective

			 date

				(1)In

			 generalThe amendments made by this section shall apply with

			 respect to any liability for the credit recapture amount under section 42(j) of

			 the Internal Revenue Code of 1986 that arises after the date of the enactment

			 of this Act.

				(2)Special rule for

			 low-income housing buildings sold before date of enactment of this

			 ActIn the case of a building disposed of before the date of the

			 enactment of this Act with respect to which the taxpayer posted a bond (or

			 alternative form of security) under section 42(j) of the Internal Revenue Code

			 of 1986 (as in effect before the enactment of this Act), the taxpayer may elect

			 (by notifying the Secretary of the Treasury in writing)—

					(A)to cease to be

			 subject to the bond requirements under section 42(j)(6) of such Code, as in

			 effect before the enactment of this Act, and

					(B)to be subject to

			 the requirements of section 42(j) of such Code, as amended by this Act.

					

